Citation Nr: 0010382	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  92-22 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran, who had active service from March 1942 to 
September 1945, died in August 1991.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico which denied entitlement 
to service connection for the cause of the veteran's death.

The Board notes that the appellant has been in receipt of 
death pension benefits for several years and that, at various 
times, she has expressed contentions that she was entitled to 
additional amounts of monies.  She requested a personal 
hearing on this issue, but withdrew the request in a letter 
submitted to the RO in November 1993.  Most recently, the RO 
issued a rating decision, in January 2000, in which the 
appellant was granted entitlement to aid and attendance 
benefits, effective from December 1997.  Since the appellant 
has apparently not expressed any dissatisfaction with this 
rating decision, the Board's appellate review is limited to 
the issue listed on the title page.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The official death certificate shows that the veteran 
died in August 1991, at the age of 72.  The immediate cause 
of death as listed on the death certificate was clinical 
sepsis.  Three conditions were listed as contributing to the 
immediate cause of death: chronic obstructive pulmonary 
disease, epidermoid carcinoma, and metabolic acidosis.  An 
autopsy was not shown to have been performed.

3.  A private physician who had treated the veteran since 
August 1974, has stated that the veteran's death was caused 
by pulmonary fibrosis, chronic cor pulmonale and 
cardiopulmonary arrest.

4.  At the time of his death, the veteran was service-
connected for a hiatal hernia, assigned a 40 percent 
evaluation, effective from August 1988, and for varicose 
veins, assigned a noncompensable rating since November 1956.

5.  There is no medical evidence or other competent opinion 
relating the veteran's service-connected varicose veins or 
his hiatal hernia, status post subtotal gastrectomy with 
Billroth II, disability in any way to the cause of the 
veteran's death; there is no demonstrated relationship 
between the cause of death and service; thus the appellant's 
claim is therefore not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  There is, however a duty 
to obtain records or otherwise develop a claim where the VA 
is on notice of development that should be accomplished.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Relevant records 
were obtained in this case.

Case law provides that, although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).  In order for service connection to be warranted, 
there must be evidence of present disability which is 
attributable to a disease or injury incurred during service.  

Moreover, where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  Id.  
Thus, the appellant cannot meet her initial burden of proof 
for purposes of determining that her claim is well-grounded 
by relying on her own opinion as to medical matters.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

The veteran died in August 1991, at the age of 72.  The 
immediate cause of death as listed on the death certificate 
was clinical sepsis.  Three conditions were listed as 
contributing to the immediate cause of death: chronic 
obstructive pulmonary disease, epidermoid carcinoma, and 
metabolic acidosis.  There was no autopsy.  

At the time of his death, the veteran was service-connected 
for a hiatal hernia disability, status post subtotal 
gastrectomy with Billroth II, which was assigned a 40 percent 
evaluation, effective from August 1988.  He was also service-
connected for varicose veins which were assigned a 
noncompensable rating since November 1956.

A review of the service medical records reveals no treatment 
or diagnosis referable to a pulmonary or respiratory 
disorder.  At the time of his separation examination, 
conducted in September 1945, the veteran's lungs and 
cardiovascular system were found to be normal.  His chest x-
ray was negative.  There is no evidence of record that the 
veteran sought any treatment for any cardiac or pulmonary 
problem within one year of service or that any 
cardiopulmonary pathology was diagnosed within one year of 
service.

The veteran underwent a VA medical examination in April 1946, 
during a VA hospitalization; no clinical findings referable 
to any cardiovascular pathology or respiratory disease were 
made.  The veteran underwent a VA medical examination in 
October 1946.  He demonstrated a normal cardiovascular system 
and a normal respiratory system.  The veteran subsequently 
underwent a VA medical examination in December 1951; on 
physical examination, his lungs were clear and his chest x-
ray revealed no definitive evidence of any active 
pleuropulmonary pathology.  

Among the first clinical evidence of record of a respiratory 
condition is found in the report of the January 1979 VA 
medical examination in which the veteran's chest x-ray 
demonstrated emphysematous lungs with pleural thickening in 
the right costophrenic angle.  His heart was noted to be 
within normal limits.  An undated written statement from a 
private physician states that the physician had treated the 
veteran, since August 1974, for chronic bronchitis, asthmatic 
form, pulmonary emphysema and chronic heart-lung disease.  
The physician went on to state that the veteran's death was 
caused by pulmonary fibrosis, chronic cor pulmonale and 
cardiopulmonary arrest.

The appellant contends that the veteran's service-connected 
disabilities substantially or materially contributed to the 
veteran's death.  She believes that the hiatal hernia 
disability, status post subtotal gastrectomy with Billroth 
II, had a direct effect on the development and worsening of 
the veteran's cardiopulmonary problems.  However, she has not 
submitted any medical evidence on that point.

To summarize, the service medical records reflect no 
definitive finding diagnostic of any heart or lung disease.  
Additionally, cardiopulmonary disorders were not diagnosed 
until many years after service.  The appellant has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record, which relates any heart 
or lung disease to the veteran's service or the veteran's 
service connected disabilities.  Likewise she has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which demonstrates that 
either of the veteran's service connected disabilities was 
involved in, contributed to, or hastened the veteran's death.  

The death certificate, which is not refuted by any medical 
evidence of record, reflects that the cause of the veteran's 
death was sepsis and that COPD, cancer and metabolic acidosis 
were contributing causes, with no reference to the veteran's 
hiatal hernia disability or to his varicose veins disability 
being involved in his death.  In addition, the private 
medical opinion of record indicates that the veteran's death 
was due to his cardiopulmonary conditions, with no mention of 
the hiatal hernia disability, status post subtotal 
gastrectomy with Billroth II, or of the varicose veins 
disability.  There is no competent medical evidence of record 
that establishes any etiologic connection between the 
veteran's service-connected disabilities and the development 
of any cardiac, respiratory or cardiopulmonary condition.  
The Board finds that there is no interpretation or 
construction of the medical evidence of record which 
establishes or suggests that any cardiopulmonary disease was 
incurred in, or aggravated by, active service or that either 
of his service-connected disabilities caused or contributed 
substantially or materially to cause the veteran's death and 
such is needed to warrant service connection for the cause of 
the veteran's death.  38 C.F.R. § 3.312.

Because the appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to his service or his service-connected disabilities, it is 
concluded that she has failed in her duty to submit 
"evidence" which would "justify a belief by a fair and 
impartial individual," that her claim is plausible.  See 
Tirpak, 2 Vet. App. at 611.  As previously noted, the Court 
has held that lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
Barfield v. Brown, 5 Vet. App. 8, 9 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran was not 
service-connected for the underlying cause of his death, 
cardiopulmonary disease, and the appellant has failed to 
submit any competent credible evidence linking either any 
incident of service or either of the veteran's service-
connected disabilities to the cause or production of his 
death.  Since there is no competent, credible evidence of 
medical causality or contribution, the claim is not well-
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois 
v. Brown, 6 Vet. App. 136 (1994).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete her application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, unlike the situation in the above-cited case, 
the appellant has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make her claim well-grounded.  The Board 
concludes that that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).  In addition, the Board views 
its discussion above sufficient to inform the appellant of 
the elements necessary for her to complete her application 
for benefits.

Since the appellant has failed to present competent medical 
or historical evidence that her claim that the veteran's 
death was caused by his service-connected disabilities is 
plausible, that is, she has failed to present medical 
evidence that links any pulmonary or cardiovascular disease 
to service or a service-connected disability, the claim for 
service connection for the cause of the veteran's death must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).

The Board has also considered whether the appellant has been 
harmed by its consideration of the subisssue of whether the 
claim is well-grounded.  As the appellant was notified of the 
type of evidence needed to support the claim, and as the same 
type of evidence would serve to well-ground the claim, the 
Board concludes that it can proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

A well-grounded claim for entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


